Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (formerly, Dreyfus Premier New Leaders Fund, Inc.) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/08 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Emerging Markets Opportunity Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Emerging Markets Opportunity Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Emerging Markets Opportunity Fund, covering the six-month period from June 1, 2008, through November 30, 2008. The global economy suffered during the reporting period amid a financial crisis that sparked sharp declines in virtually all sectors, regions and capitalization ranges of the international stock markets.According to our Chief Economist, the combination of export-dependent growth in overseas markets and a rising U.S. debt burden proved to be unsustainable. Other contributors to the downturn included sharp declines in many countries home prices; excessive leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses.Various governments and central banks have responded with massive interventions, including nationalizing some troubled financial institutions, providing loans to others and guaranteeing certain financial instruments. However, the global financial system remains fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk. We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2008, through November 30, 2008, as provided by Hugh Hunter, Tony Hann, Richard Fairgrieve and Bill Rudman, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2008, Emerging Markets Opportunity Funds Class A shares produced a total return of 58.45%, Class C shares returned 58.54%, Class I shares returned 58.31% and Class T shares returned 58.48% . 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets Index (the Index), produced a 55.75% total return for the same period. 2 Stocks throughout the world declined sharply amid a global economic slowdown and intensifying financial crisis. The fund produced lower returns than its benchmark, as our country allocation and security selection strategies proved relatively ineffective in an environment where stocks appeared to be punished indiscriminately, regardless of underlying business fundamentals. The Funds Investment Approach The fund seeks long-term capital appreciation by investing at least 80% of its assets in the stocks of companies organized, or with a majority of their assets and operations, in emerging market countries. Normally, the fund will invest in at least 10 emerging market countries.The fund may invest in companies of any size. We allocate the funds assets among emerging market countries using a top-down, quantitative model that incorporates valuation, currency, momentum, growth, interest-rate and risk factors to determine each countrys weighting relative to the Index. We also consider qualitative factors, such as political and economic developments, and market factors, such as liquidity.To select individual stocks, our bottom-up process focuses on fundamental analysis, including assessments of each companys management, product lines and competitive positions. Financial Crisis and Economic Slowdown Intensified An ongoing credit crisis mushroomed into a severe financial crisis during the reporting period.Major financial institutions that had been devastated The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) by losses in credit markets teetered on the edge of insolvency, causing some to be nationalized and others to receive massive capital infusions from their governments.As the situation worsened, banks refrained from lending, nearly leading to the collapse of the global banking system. Investors fled global equities and flocked instead to the traditional safe havens of the sovereign debt of industrialized nations. Emerging equity markets were hit particularly hard in the flight to quality. Meanwhile, the global economy slowed, led by declining housing prices and rising unemployment in the United States and Europe. Emerging markets that depend heavily on exports to U.S.and European consumers were adversely affected. In addition, previously soaring commodity prices, including energy, fell sharply as demand expectations waned. Performance Driven by Fear, Not Fundamentals In this very challenging environment, we adopted a more cautious investment posture by increasing the funds cash position during the worst of the crisis. However, our disciplined country allocation strategy proved relatively ineffective in the flight to quality.We had established an underweighted position in China, which was one of the more defensive markets over the reporting period with a strongly positive, albeit moderating, rate of economic growth. Relatively heavy exposure to Russia also undermined performance as the oil-dependent economy reeled when commodity prices plummeted. Conversely, an underweighted position in Israel hindered results when stocks in the health care and technology-heavy country fared relatively well. These detractors were offset to a degree from an underweighted position in the hard-hit Brazil market and overweighted exposure to better-performing markets in Peru and South Korea. Our bottom-up security selection process was primarily undermined by plummeting commodities prices. In fact, the funds five greatest laggards during the reporting period were resources-related companies. Indonesian coal company Bumi Resources was hurt by falling energy prices and corporate governance issues. Russian steel company Evraz encountered a global slump in steel demand and concerns over its debt levels. Russian oil-and-gas producer Gazprom was hurt by tumbling energy prices and uncertainty regarding domestic gas tariffs. Russian mining company MMC Norilsk Nickel suffered due to the collapse in commodity prices and a boardroom battle between two major 4 shareholders. LUKOIL, Russias largest privately owned oil & gas exploration-and-production company, sold off as oil prices fell. Conversely, the funds top five performers were members of the utilities sectors, all of which benefited from relatively predictable earnings streams and solid balance sheets. Chinese gas utility Beijing Enterprises Holdings reported strong and steady earnings.Telecommunications firm Telefonos de Mexico benefited from a robust dividend and share buybacks.Turkish cellular phone company Turkcell lletisim Hizmetleri continued to provide a strong dividend and positive cash flows. Thailands dominant mobile company, Advance Info Service, achieved improved operational efficiency. And Malaysian cellular phone company Digi.com benefited from the delisting of its primary competitor, an ongoing capital management program and high dividend yield. Finding Opportunities in Turbulent Markets Although the financial crisis has persisted and the global economic slowdown has intensified, we have continued to identify what we believe to be fundamentally sound companies selling at historically attractive valuations. Therefore, we recently reduced the funds cash position in favor of a fully invested position in equities in the emerging markets of Asia and Latin America that we believe are well positioned to gain value in an eventual economic and market recovery. December 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation in effect through September 30, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. Part of the funds recent performance is attributable to positive returns from its initial public offering (IPO) investments. There can be no guarantee that IPOs will have or continue to have a positive effect on fund performance. Currently, the fund is relatively small in asset size. IPOs tend to have a reduced effect on performance as a funds asset base grows. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of 26 emerging market countries in Europe, Latin America and the Pacific Basin. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Emerging Markets Opportunity Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 7.10 $ 9.75 $ 6.22 $ 7.98 Ending value (after expenses) $415.50 $414.60 $416.90 $415.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 10.10 $ 13.87 $ 8.85 $ 11.36 Ending value (after expenses) $1,015.04 $1,011.28 $1,016.29 $1,013.79  Expenses are equal to the funds annualized expense ratio of 2.00% for Class A, 2.75% for Class C, 1.75% for Class I and 2.25% for Class T, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) Common Stocks101.3% Shares Value ($) Brazil15.3% Banco Bradesco, ADR Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR Cia Energetica de Minas Gerais, ADR Cia Vale do Rio Doce (Preferred), Cl. A, ADR Cia Vale do Rio Doce, ADR Localiza Rent a Car Lojas Renner MRV Engenharia e Participacoes Petroleo Brasileiro (Preferred), ADR Satipel Industrial UnibancoUniao de Bancos Brasileiros, ADR China6.5% China Life Insurance, Cl. H China Petroleum & Chemical, Cl. H Huaneng Power International, Cl. H Industrial & Commercial Bank of China, Cl. H Perfect World, ADR 6,900 a Egypt1.9% Egyptian Financial Group-Hermes Holding Orascom Construction, GDR Hong Kong7.0% Beijing Enterprises Holdings China Huiyuan Juice Group China Mobile CNOOC Hungary.7% Magyar Telekom Telecommunications, ADR The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) India6.1% Bharat Heavy Electricals Bharti Airtel 6,010 a HDFC Bank, ADR Hero Honda Motors Reliance Industries Indonesia4.8% Bank Central Asia Bank Rakyat Indonesia Perusahaan Gas Negara Telekomunikasi Indonesia Israel2.8% Teva Pharmaceutical Industries, ADR Kazakhstan.8% KazMunaiGas Exploration, GDR Luxembourg3.3% MSCI Daily TR New Emerging Markets India warrants (11/11/09) 966 a Tenaris, ADR Mexico3.4% America Movil, ADR, Ser. L Grupo Televisa, ADR Telefonos de Mexico, ADR, Ser. L Poland5.2% PBG 1,897 a Powszechna Kasa Oszczednosci Bank Polski Telekomunikacja Polska 8 Common Stocks (continued) Shares Value ($) Russia8.6% Gazprom, ADR LUKOIL, ADR MMC Norilsk Nickel, ADR Mobile Telesystems, ADR Pharmstandard, GDR 4,950 a Sberbank, GDR Vimpel-Communications, ADR South Africa2.2% Aspen Pharmacare Holdings 28,500 a Murray & Roberts Holdings Telkom South Korea13.8% Dongbu Insurance GS Engineering & Construction Hyundai Mobis Hyundai Motor KB Financial Group, ADR 3,900 a Korea Exchange Bank KT KT & G LG LG Electronics POSCO, ADR Samsung Card Samsung Electronics Samsung Electronics, GDR (Common) 556 b Samsung Electronics, GDR (Preferred) 548 b Samsung Fire & Marine Insurance The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Shinhan Financial Group 3,030 62,910 Shinsegae 142 42,677 SK Telecom 558 82,617 Taiwan8.1% Cathay Financial Holding 80,833 83,774 China Steel 84,550 56,131 Chunghwa Telecom, ADR 6,776 105,977 Far Eastern Textile 110,220 74,829 HON HAI Precision Industry 15,042 29,100 HTC 6,500 64,240 Richtek Technology 20,496 78,502 Taiwan Mobile 44,020 65,457 Taiwan Semiconductor Manufacturing, ADR 20,715 148,112 Thailand4.4% Advanced Info Service 43,800 95,083 Banpu 1,200 6,326 Banpu, NVDR 5,729 30,205 Kasikornbank 43,200 51,762 PTT 21,400 88,689 PTT Exploration & Production 20,100 52,984 Siam Commercial Bank 41,200 55,754 Turkey6.4% KOC Holding 79,322 a 127,543 Tupras Turkiye Petrol Rafine 10,506 100,552 Turk Hava Yollari 15,208 a 51,429 Turkcell Iletisim Hizmet 37,880 213,902 Turkiye Garanti Bankasi 45,139 a 65,667 Total Common Stocks (cost $13,867,957) 10 Preferred Stocks1.9% Shares Value ($) Brazil Bradespar Investimentos Itau Total Preferred Stocks (cost $238,707) Total Investments (cost $14,106,664) 103.2% Liabilities, Less Cash and Receivables (3.2%) Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts NVDRNon Voting Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $143,752 or 1.6% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial Health Care Energy Consumer Discretionary Telecommunications Utilities Industrial Consumer Staples Information Technology Exchange Traded Funds Materials  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash denominated in foreign currencies Receivable for investment securities sold Dividends and interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Cash overdraft due to custodian Payable for investment securities purchased Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended November 30, 2008 (Unaudited) Investment Income ($): Income: Cash dividends (net of $32,220 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Total Income Expenses: Management feeNote 3(a) Custodian feesNote 3(c) Shareholder servicing costsNote 3(c) Auditing fees Registration fees Distribution feesNote 3(b) Prospectus and shareholders reports Directors fees and expensesNote 3(d) Legal fees Loan commitment feesNote 2 Interest expenseNote 2 44 Miscellaneous Total Expenses Lessreduction in management fee due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(c) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions Net realized gain (loss) on forward currency exchange contracts Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2008 Year Ended (Unaudited) May 31, 2008 a Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  Class I Shares  Class T Shares  Net realized gain on investments: Class A Shares  Class C Shares  Class I Shares  Class T Shares  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class C Shares Class I Shares Class T Shares Dividends reinvested: Class A Shares  Class C Shares  Class I Shares  Class T Shares  Cost of shares redeemed: Class A Shares Class C Shares Class I Shares Class T Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet 14 Six Months Ended November 30, 2008 Year Ended (Unaudited) May 31, 2008 a Capital Share Transactions: Class A Shares sold Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T Shares sold Shares issued for dividends reinvested  Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2008 Year Ended May 31, Class A Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Dividends from net realized gain on investments  Total Distributions  Net asset value, end of period Total Return (%) c d d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e d Ratio of net expenses to average net assets e d Ratio of net investment income to average net assets e d Portfolio Turnover Rate d d Net Assets, end of period ($ x 1,000) a From July 13, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended November 30, 2008 Year Ended May 31, Class C Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net b c Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments  Net asset value, end of period Total Return (%) d e e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f e Ratio of net expenses to average net assets f e Ratio of net investment income (loss) to average net assets f e Portfolio Turnover Rate e e Net Assets, end of period ($ x 1,000) a From July 13, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2008 Year Ended May 31, Class I Shares (Unaudited) a b Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet c Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Dividends from net realized gain on investments  Total Distributions  Net asset value, end of period Total Return (%) d d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e d Ratio of net expenses to average net assets e d Ratio of net investment income to average net assets e d Portfolio Turnover Rate d d Net Assets, end of period ($ x 1,000) a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From July 13, 2006 (commencement of operations) to May 31, 2007. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 18 Six Months Ended November 30, 2008 Year Ended May 31, Class T Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Dividends from net realized gain on investments  Total Distributions  Net asset value, end of period Total Return (%) c d d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e d Ratio of net expenses to average net assets e d Ratio of net investment income (loss) to average net assets e d Portfolio Turnover Rate d d Net Assets, end of period ($ x 1,000) 38 a From July 13, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Emerging Markets Opportunity Fund (the fund) is a separate non-diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The funds investment objective is to pursue long-term capital appreciation by investing in stocks of companies located in emerging market countries. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser.WestLB Mellon Asset Management (USA) LLC (WMAM US) serves as the funds sub-investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific 20 class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a for- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) eign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors,certain factors may be considered such as:fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 0 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
